Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a cutting element  which is linearly reversibly movable in a cutting direction in claim 1; and  an elastic element for moving the piston in a direction contrary to the cutting direction of Claim 7; a guide assembly  for guiding the cutting element during its reversal movement in the cutting direction of Claim 9; one support element for supporting the cutting element during its reversal movement of Claim 10; gathering means for gathering the filled packaging casing and for forming a plait-like portion thereto of Claim 12; a first displacer unit  and a second displacer unit, and wherein the second displacer unit  is reversibly movable in the feeding direction for forming a filling material free plait-like portion at the gathered portion of the filled packaging casing of Claim 12; a first and a second closing tool being reversibly movable between an opened position and a closed position, for applying at least one closure clip to the plait-like portion and closing said closure clip when the closing tools are in their closed position, of Claim 12. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the switch valve is adapted to connect the high-pressure input port to the high-pressure output port upon application of a pressurized fluid and to connect the high-pressure output port to the low-pressure output port upon reduction of the pressure level of the pressurized fluid.,” is indefinite.  It is unclear what “adapted to connect” means.  Is the claim claiming that the connections are physically made, or that the connections are made but not being used until some structure in the valve changes and therefore the compressed air can now pass through the connection?  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 11, it is unclear what is or is not a quick exhaust valve.  Applicant’s specification states that “the quick exhaust valve is an automatically working valve.”  As such, it is unclear what is or is not a quick exhaust valve.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 14,”wherein the switch valve is automatically transferred into the first operating state upon provision of the pressurized fluid to its high-pressure input port,” is indefinite.  It is unclear what step is being performed.  Typically, a method step requires a gerund or “a step of”.  Here it is unclear what method step is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15, “wherein the switch valve is automatically transferred from the first operating state into the second operating state upon reduction of the pressure level of the pressurized fluid provided at the high-pressure input port” is indefinite.  It is unclear what step is being performed.  Typically, a method step requires a gerund or “a step of”.  Here it is unclear what method step is being claimed.  The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,771,044 to Sames in view of DE 202006004688, and Festo Quick Exhaust Valves SE/SU.

In re Claim 1, Sames teaches a cutting equipment having a cutting device with a cutting element  which is linearly reversibly movable in a cutting direction (see Fig. 1, “B”), and a drive device for reversibly moving the cutting element (see Figs. 1-2, #20), wherein the drive device includes a pneumatically driven piston/cylinder arrangement (Sames teaches the fluid source can be pressurized air or fluid – see Col. 4, ll. 50-55 and a cylinder #40/piston rod #46 in Fig. 2) ; 
the piston/cylinder arrangement comprises a cylinder and a piston (see Fig. 2, #46/40); 
the piston having a first effective piston surface and a second effective piston surface (the piston #44 has two surfaces, a first surface facing away from cutting device “B” and a second surface facing cutting device “B”), wherein the cutting device is connected with the second effective piston surface and the first effective piston surface faces away from the cutting device (see Fig. 2), the piston being linearly reversibly movable in the cylinder between a retracted position and an extended position (the piston moves in a linearly manner back and forth in Cavity #33); 
the cylinder having a first end and a second end and being separated by the piston into a first cylinder chamber arranged between the first effective piston surface and the first end of the cylinder (the chamber between the element “B” and the piston #44 is the first cylinder chamber and the chamber “behind” the second surface of the piston #44 is the second cylinder chamber in Fig. 2), and a second cylinder chamber arranged between the second effective piston surface and the second end of the cylinder (see Fig. 2). 

Sames does not teach: 
a switch valve having a high-pressure input port, a high-pressure output port and a low-pressure output port, with the high-pressure input port coupled to a high-pressure source, the high-pressure output port coupled to the first cylinder chamber and the low-pressure output port coupled to the second cylinder chamber, wherein the switch valve is adapted to connect the high-pressure input port to the high-pressure output port  upon application of a pressurized fluid, and to connect the high-pressure output port to the low-pressure output port upon reduction of the pressure level of the pressurized fluid.

However, DE 202006004688 teaches that it is known in the art of reciprocating blades to provide a quick exhaust valve directly at the rear of the structure (see Fig. 3, #33, see also translation Pg. 3, ll. 6-12, which states: “There is also a quick exhaust valve 33 provided to the rapid venting of the contraction unit 26 to allow in its relaxation process. It is preferably selected such a variant in which the quick exhaust valve 33 directly at the rear end of the lot 16 sits and the compressed air line 32 at the quick exhaust valve 33 is releasably attached.”). 

In the same field of invention, reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the valve structure of Sames with a quick exhaust valve, as taught by DE 202006004688.  Doing so allows rapid venting.  Rapid venting will allow the knife blade to move faster and thus more cutting can occur in a given period of time. 

Festo Quick Exhaust Valves SE/SU teaches that it is known to provide a  switch valve having a high-pressure input port, a high-pressure output port and a low-pressure output port (see annotated Fig. below), with the high-pressure input port coupled to a high-pressure source, the high-pressure output port coupled to the first cylinder chamber and the low-pressure output port coupled to the second cylinder chamber (see Festo Figure stating that the valve must be connected directly to the port of the cylinder), wherein the switch valve is adapted to connect the high-pressure input port to the high-pressure output port  upon application of a pressurized fluid (see Festo Figure stating that the valve must be connected directly to the port of the cylinder, ), and to connect the high-pressure output port to the low-pressure output port upon reduction of the pressure level of the pressurized fluid (see Festo Figure stating that the valve must be connected directly to the port of the cylinder).

In the same field of invention, quick exhaust valves for pneumatic cylinders, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the quick exhaust valve of Festo Quick Exhaust Valves SE/SU in the device of modified Sames.  Doing so is the substitution of one known quick exhaust valve for another known quick exhaust valve to achieve the result of quickly moving the piston/cylinder and blade (see MPEP 2143, I, B).  Utilizing a known commercially available quick exhaust valve would save time and resources in not having to design a new quick exhaust valve in order to allow rapid venting which will allow the knife blade to move faster and thus more cutting can occur in a given period of time. 

In re Claim 2, modified Sames, for the reasons above in re Claim 1, teaches wherein the drive device has a housing forming the cylinder (See e.g., Fig. 2, #30/32).

In re Claim 3, modified Sames, for the reasons above in re Claim 1, teaches wherein a closure cap is provided at the first end of the cylinder (see e.g., DE 202006004688, Figs. 1 and 3, #16) .

In re Claim 4, modified Sames, for the reasons above in re Claim 1, teaches wherein a high-pressure connector port is arranged in the closure cap for connecting the first cylinder chamber to the high-pressure output port of the switch valve (see e.g., DE 202006004688, Figs. 1 and 3, showing #33, A,B located at #16).

In re Claim 5, modified Sames, for the reasons above in re Claim 1, teaches wherein a low-pressure connector port is arranged in the housing for connecting the second cylinder chamber to the low-pressure output port of the switch valve (see Festo Figure stating that the valve must be connected directly to the port of the cylinder, i.e., a connection port is required in the housing of the piston/cylinder).

In re Claim 6, modified Sames, for the reasons above in re Claim 1, teaches wherein a bore is provided in the housing extending from the first end of the cylinder towards its second end in cutting direction (om Sames Fig. 2, the piston is located in a bore), and which opens into the second cylinder chamber, with the low-pressure connector port being in fluid connection with the bore (see Festo Figure stating that the valve must be connected directly to the port of the cylinder, the examiner notes to release fluid on the “retraction” of the blade, as discussed in DE 202006004688, the low pressure connected would be located in the second cylinder chamber) .

In re Claim 7, modified Sames, for the reasons above in re Claim 1, does not teach wherein an elastic element is provided in the second cylinder chamber, for moving the piston in a direction contrary to the cutting direction.

However, DE 202006004688 teaches that it is known in the art to provide a spring (elastic element; see DE 202006004688, e.g., Fig. 3, #34a/b) assisting the movement of the cylinder.  In the same field of invention, pneumatic cylinders with quick exhaust valves, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a spring in order to assist in the movement of the cylinder.  Doing so provides assists the movement of the blade. 

In re Claim 8, modified Sames, for the reasons above in re Claim 1, teaches wherein a guide assembly (see Sames, Fig. 2, #66 and opening in #34) is provided in the region of the second end of the cylinder (see Fig. 2), for guiding the cutting element during its reversal movement in the cutting direction (the opening in #66 and #34 guides the cutting element “B” in both movements in the cutting direction).

In re Claim 9, modified Sames, for the reasons above in re Claim 1, teaches wherein the guide assembly includes at least one support element, for supporting the cutting element during its reversal movement (the opening of #34 includes many surfaces that support the cutting element for movement).

In re Claim 10, modified Sames, for the reasons above in re Claim 1, teaches wherein the cutting element is directly connected with the second effective piston surface (the cutting element “B” is connected to the piston via #46).

In re Claim 11, modified Sames, for the reasons above in re Claim 1, teaches wherein the switch valve is a quick exhaust valve (see discussion above in re DE 202006004688 and Festo Quick Exhaust Valves SE/SU discuss a quick exhaust valve).

In re Claim 12, a clipping machine  for producing sausage-shaped products (see Sames, abstract and Fig. 1), by filing a flowable filling material into a tubular or bag-shaped packaging casing and closing said packaging casing by a closure clip (See Sames, abstract and Fig. 1), the clipping machine comprising: 
- a filling tube (See Fig. 1, #12) for feeding the filling material in a feeding direction into the tubular or bag-shaped packaging casing stored on the filling tube and being closed at its front end (see Col. 3, ll. 65 – Col. 4, 13); 
- gathering means for gathering the filled packaging casing, and for forming a plait-like portion thereto (see Col.1 , ll. 10-30, teaching a displacer unit having at least two pairs of displacer elements for gathering the filled tubular casing and for providing a plait-like portion), wherein the gathering mean  include a first displacer unit and a second displacer unit (see Col.1 , ll. 10-30, teaching a displacer unit having at least two pairs of displacer elements for gathering the filled tubular casing and for providing a plait-like portion), and wherein the second displacer unit  is reversibly movable in the feeding direction for forming a filling material free plait-like portion at the gathered portion of the filled packaging casing (see Col. 1, ll. 10-51; Col. 2, ll. 10 – Col. 3, ll. 45); and 
- a clipping device having at least a first and a second closing tool being reversibly movable between an opened position and a closed position, for applying at least one closure clip to the plait-like portion and closing said closure clip when the closing tools are in their closed position (see Sames Col. 1, ll. 30-51 and Fig. 1), characterized in that wherein the clipping machine further comprises a cutting equipment according to any of claim 1 (see discussion above in re Claim 1), for separating a sausage-shaped product just produced from the remaining supply of tubular packaging casing (see Col. 1, ll. 10-51; Col. 2, ll. 10 – Col. 3, ll. 45).

In re Claim 13, a method for controlling a cutting equipment according to any of claim 1, wherein the cutting arrangement includes a cutting device which is linearly reversibly movable in a cutting direction (see discussion in re Claim 1, and Figs. 1-4 of Sames), and a drive device for reversibly moving the cutting device, with the drive device including a piston/cylinder arrangement (see discussion above in re Claim 1, and Figs. 1-4 of Sames), the method comprises the steps of: 
providing a pressurized fluid applied to a high-pressure input port of a switch valve being in a first operating state (see Sames, Col. 4, ll. 51-61, teaching pressurized air used for moving a cylinder; see also switch valve of Festo Quick Exhaust Valves SE/SU), via a high-pressure output port of the switch valve to a first chamber of the cylinder (Festo Quick Exhaust Valves SE/SU, annotated Fig. above), thereby moving the piston from a retracted position into an extended position (Piston of Sames moves in an extending position and retracted position); after the piston has reached the extended position, reducing the pressure level of the pressurized fluid provided to the high-pressure input port of the switch valve (the structure of the valve in Festo Quick Exhaust Valves SE/SU reduces the pressure level of the pressurized fluid); and 
guiding the pressurized fluid from the first chamber of the cylinder via the high-pressure output port of the switch valve being in a second operating state (the structure of Festo Quick Exhaust Valves SE/SU with the piston of Sames teaches a structure the performs that function), and a low-pressure output port of the switch valve to a second chamber of the cylinder, thereby moving the piston from the extended position into the retracted position (the structure of Festo Quick Exhaust Valves SE/SU with the piston of Sames teaches a structure that performs this structure).

In re Claim 14, wherein the switch valve is automatically transferred into the first operating state upon provision of the pressurized fluid to its high-pressure input port (the valve of Festo Quick Exhaust Valves SE/SU with the cutting device of Sames teaches a structure that performs this method step).

In re Claim 15, wherein the switch valve is automatically transferred from the first operating state into the second operating state upon reduction of the pressure level of the pressurized fluid provided at the high-pressure input port (the valve of Festo Quick Exhaust Valves SE/SU with the cutting device of Sames teaches a structure that performs this method step). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724